Citation Nr: 1326496	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  96-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to medication for the service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for cardiomegaly (enlarged heart), to include as secondary to the service-connected hypertension. 

3. Entitlement to service connection for renal insufficiency, to include as secondary to the service-connected hypertension. 

4. Entitlement to an initial rating in excess of 30 percent for esophagitis and gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS). 

5. Entitlement to an initial rating in excess of 10 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney 

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1988. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at February 1998 and April 1999 RO hearings.  Transcripts of both hearings are on file. 

A Central Office hearing was held before Veterans Law Judge (VLJ) Greenstreet in June 2000.  In pertinent part, one of the issues discussed at that hearing was entitlement to an increased rating for GERD and IBS. 

An October 2000 Board decision granted service connection for esophagitis with GERD but deferred adjudicating the issue of an initial compensable rating for IBS, pending the assignment of a disability rating for the esophagitis and GERD.  The Board remanded the following issues for further development: an initial rating in excess of 10 percent for tinea versicolor; and, an initial compensable rating for IBS. 

A March 2001 rating decision effectuated that grant of service connection for esophagitis with GERD, which was assigned a separate initial 30 percent rating. That decision also confirmed and continued a separate noncompensable rating for service-connected IBS. 

In a July 2001 rating decision, the RO denied service connection for renal insufficiency on a direct basis.  The Veteran did not appeal this decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103. 

In June 2002, the RO assigned a temporary total disability rating under 38 C.F.R.
§ 4.30 (2012) for convalescence following surgery for the Veteran's service-connected gastrointestinal (GI) disorder, effective July 1, 1996, to August 31, 1996.  The RO recharacterized the Veteran's GI disorder as GERD with IBS and assigned a 30 percent rating. 

In December 2002, the RO denied service connection for renal insufficiency as secondary to hypertension, service connection for cardiomegaly as secondary to medication taken for GERD, and service connection for diabetes mellitus as secondary to GERD.  The Veteran did not appeal this decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.104, 20.1103. 

In a September 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claims of service connection for renal insufficiency, cardiomegaly, and diabetes mellitus.  The Veteran did not appeal this decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.104, 20.1103. 

In June 2005, the RO again determined that new and material evidence had not been submitted to reopen the claims.  The Veteran perfected an appeal of the June 2005 rating decision.  The June 2005 rating decision noted that service connection for diabetes had previously been denied for diabetes as not due to herbicide exposure (to which he claimed he was exposed when stationed in the Philippines and in Okinawa) and as not due to GERD; however, he now claimed compensation for diabetes as due to VA surgery and as due to medication prescribed by VA. 

The Board remanded the case in February 2006 so that the Veteran could testify, as he did in December 2007, at a Travel Board hearing before another VLJ of the Board.  The Veteran testified before VLJ Singleton on all of the issues currently on appeal.

An August 2008 Board decision found that new and material evidence had been submitted to reopen claims for service connection for diabetes mellitus and cardiomegaly, but remanded the claims for further development prior to adjudication of the merits of those claims.  The Board also remanded, for additional development, the claims of: whether new and material evidence had been submitted to reopen a claim of service connection for renal insufficiency, to include as secondary to hypertension; and, initial higher ratings for GERD with IBS, and tinea versicolor. 

Following the remand development, the claims were then returned to the Board.  In a November 2010 decision, the Board reopened the previously denied claim of entitlement to service connection for renal insufficiency.  The Board then denied the claims currently shown on the title page on their merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 memorandum decision, the Court vacated the November 2010 Board decision and remanded the case to the Board for further readjudication.

Since the most recent Supplemental Statement of the Case (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in June 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, during the appeal period, the Veteran was afforded two Board hearings with two different VLJs (June 2000 and December 2007) in connection with some of the issues on appeal.  In such circumstance a panel of three judges must sign the decision, which must include the VLJs who had hearings with the Veteran.  See BVA Directive 8430, paragraph 14, section 9(c).  The Court recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707, 20.717 (2012).  Accordingly, in a June 2013 letter, the Veteran was notified that he had the option to testify at a hearing in front of the third VLJ who would also decide his case.  Following issuance of the June 2013 letter, VLJ Greenstreet, who conducted the June 2000 hearing, retired and is no longer at the Board.  As VLJ Greenstreet has retired, VLJ Singleton is the only VLJ who has held a hearing on the appealed issues.  Therefore, Arneson and a panel decision no longer apply to this appeal, since there is only one VLJ currently at the Board who has held a hearing on the issues currently on appeal.  Id.

However, in response to the June 2013 Board letter, the Veteran indicated, in June 2013, that he did wish to appear at another hearing before a VLJ.  In this regard, the regulations allow a claimant who has already had a Board hearing to file a motion for a subsequent Board hearing.  38 C.F.R. § 20.1304(b) (2012).  The motion must be submitted directly to the Board and must demonstrate good cause.  Id.  Here, the Veteran last testified before VLJ Singleton in December 2007, almost six years ago.  At the 2007 Board hearing, the Veteran was represented by Disabled American Veterans (DAV), a Veterans Service Organization (VSO).  Since that time, the Veteran has obtained a new representative - namely, a private attorney.  The Veteran has also submitted additional pertinent lay and medical evidence on the appealed issues since the 2007 hearing.  Based on these facts, the Board finds that the Veteran has submitted good cause to be afforded another Board hearing.  38 C.F.R. § 20.1304(b).  

To avoid a future Arneson issue, this additional hearing must be a Board videoconference hearing scheduled with VLJ Singleton ONLY at the local RO in Montgomery, Alabama.  The case must be remanded for the requested Board hearing to be afforded to the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing in Montgomery, Alabama, for testimony on the issues listed on the title page with VLJ Singleton ONLY.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


